DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021has been entered.
Notice to Applicant
In response to Applicant’s amendments, the Double Patenting and the 35 USC § 103 rejections have been overcome. Given Applicant’s amendments, the Examiner has found the present invention to be patentably distinct from U.S. Patent No. 10,395,198. Thus the Double Patenting rejection has been removed. 
Additionally, Claims 1-15 are allowable over the prior art, however stand rejected under 101.  In addition, if the 101 rejection of claims 1-15 is overcome, these claims would be allowed only if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed 01/13/2021 have been fully considered, but they are not fully persuasive. The updated 35 USC § 101 rejection of claims 1-15 are applied in light of Applicant's amendments. 
Response to Arguments
The Applicant argues “Applicant respectfully submits that the 35 U.S.C. §101 rejection of claims 1-15 is in error because the claims are not directed to an abstract idea... Applicant respectfully submits that independent claims 1, 5, and 9 recite a practical application of a judicial exception, and thus are not directed to a judicial exception.” (Remarks 01/13/2021)
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into “Mathematical concepts”; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.” See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test). 
The claimed subject matter is merely claims a method for calculating and analyzing (forecasting) information regarding service project(s).  Although it may be intended 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a service system, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-4 and 13), system (claims 5-8 and 14), and computer program product (claim 9-12 and 15) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, which falls into “Mathematical concepts”; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of mathematical concepts or the mental processes grouping. Thus, the claim recites a mental process for performing mathematical concepts. Adding one abstract idea (math) to another abstract idea” (fundamental economic practice) “does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test). 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 1, are: retrieving, …historical ledger data comprising a first sequence of actual costs incurred by an ongoing service delivery project over time; extrapolating…the first sequence of actual costs to a first end date scheduled in the future based on the historical ledger data; retrieving, …, one or more cost cases comprising a second sequence of cost estimations for a planned service delivery project over time; generating, …an estimate model for the planned service delivery project based on the second sequence of cost estimations and, aligning and re-shaping, …the estimate model based on actual costs included in the historical ledger data, wherein the aligning and re-shaping comprises: determining a difference between an aggregate of all estimate models generated and an aggregate of all historical ledger data retrieved; and minimizing the difference determined by adjusting values of model parameters corresponding to the estimate models; forecasting, …long-range cost estimations for the planned service delivery project based on the estimate model and the extrapolated first sequence of actual costs, wherein the long-range cost estimations represent cost estimations for the planned service delivery project up to a second end date scheduled in the future; generating read-only, pre-indexed data based on the estimate model and the long-range cost estimations; displaying…forecasting results for the planned service delivery project…wherein the forecasting results comprises the read-only, pre-indexed data; and Page 2 of 24U.S. Patent Application No. 16/427,158Docket No. ARC920130041US02Amendment dated July 31, 2020Response to Non-Final Office Action dated July 1, 2020in response to user interaction with the forecasting results… updating the forecasting results based on the user interaction. Independent claims 5 and 9 recite the CRM and system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to from at least one storage unit, … on at least one hardware processor,… from the at least one storage unit …, via an interactive user interface on a display device;  A system comprising a computer processor, a computer-readable hardware storage medium, and program code embodied with the computer-readable hardware storage device for execution by the computer processor to implement a system… ; A computer program product for revising planned costs for a planned service delivery project based on actual costs incurred by an ongoing service delivery project, the computer program product comprising a tangible storage medium readable by a computer system and storing instructions for execution by the computer system (as recited in independent claims 1, 5, and 9).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are from at least one storage unit, … on at least one hardware processor,… from the at least one storage unit …, via an interactive user interface on a display device;  A system comprising a computer processor, a computer-readable hardware storage medium, and program code embodied with the computer-readable hardware storage device for execution by the computer processor to implement a system… ; A computer program product for revising planned costs for a planned service delivery project based on actual costs incurred by an ongoing service delivery project, the computer program product comprising a tangible storage medium readable by a computer system and storing instructions for execution by the computer system (as recited in independent claims 1, 5 and 9) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0135]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  While the step of retrieving…data/requests/rules is part of the abstract idea Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs
 The dependent claims (2-4, 6-8, and 10-15) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-4 and 13: “generating a typical model based on the historical ledger data; and adding a scaled version of the typical model to an end of the first sequence of actual costs; filtering the forecasting results by domain in response to a user selection of the domain; grouping the forecasting results by one or more dimensions in response to a user selection of the one or more dimensions;  training…the estimate model to fit the actual costs in the historical ledger data by adjusting one or more values of one or more model parameters corresponding to the estimate model, thereby minimizing one or more discrepancies between the estimate model and the typical model”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.   The remaining dependent claims recite the CRM and system for performing the method of claims. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. .  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).